It seems to me that the statute is well within the definition of what constitutes constitutional due process of law as recently re-stated by the Supreme Court of the United States in American Surety Co. v. Baldwin, 53 Sup. Ct. 98, 77 L. Ed. 231,287 U.S. 156. Every opportunity to defend is given the property owner *Page 206 
and the tax statutes by themselves and in their operation, put delinquent tax payers on constant notice that the particular statute here invoked may be resorted to after a certain elapsed period. The Court below can administer the Act so as to prevent undue harshness in its enforcement.